Citation Nr: 0626392	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a separate schedular 10 percent disability 
rating for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, denying the veteran's claim for a 
separate schedular 10 percent disability rating for bilateral 
tinnitus.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum schedular rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003-2005); Smith v. Nicholson, 451 F.3d. 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims (the Veterans Court) has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
schedular disability rating available for tinnitus under the 
applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Veterans 
Court reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
schedular rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Veterans Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources based on court precedent 
that may ultimately be overturned on appeal, the Secretary 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent schedular rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court 
precedent, the Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Veterans Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum schedular rating available 
under Diagnostic Code 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent schedular ratings for each ear for his 
service-connected tinnitus must be denied under both the new 
and old versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


